


Exhibit 10.3


December 10, 2014




Ms. Janice E. Stipp
350 Keswick Rd
Bloomfield Hills, MI 48304


Ms. Stipp:


You acknowledge that you are a party to an employment letter dated October 10,
2011 with Tecumseh Products Company ("us") that provides that while employed by
us, you are eligible for our incentive plan each year with a target performance
opportunity to earn 150% of your base salary or higher. Because of our low stock
price, decision not to award restricted stock units in 2014 and decision to keep
your stock option plan award consistent with the grants to other officers, your
annual cash incentive award (with a target of 65% of your base salary) and
non-qualified stock option grant did not give you a performance opportunity to
earn 150% of your base salary as required by your employment letter. Therefore,
our Board of Directors approved a cash payment of $150,000 to you in exchange
for your waiver of this incentive opportunity for 2014.


In exchange for receiving the cash payment of $150,000, you hereby waive and
release us from any liabilities and obligations relating to incentive plan or
incentive or bonus compensation provisions of your employment letter or any
other document, agreement or arrangement for 2014.


If this letter accurately reflects your understanding and your waiver and
release as set forth above, please return a signed copy of this letter to us.
The cash payment of $150,000 will be made to you on the next regular payroll
date after we receive your signature on this letter. If you should have any
questions, please contact Roger Jackson.




TECUMSEH PRODUCTS COMPANY


By: /s/ Roger A. Jackson
Roger Jackson
Vice President Global Human Resources


cc: Patrick T. Duerr, Esq.
AGREED:




By: /s/ Janice E. Stipp                        Dated: December 10, 2014    
Janice E. Stipp




